                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-cv-00269-RJC-DCK


DERRICK NEWSON,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
                v.                                  )
                                                    )              ORDER
PRINSTON PHARMACEUTICAL, INC.,                      )
                                                    )
                Defendant.                          )
                                                    )
                                                    )


       THIS MATTER comes before the Court on its own motion.

       The trial of this case is currently set for September 8, 2020. (Doc. No. 25:

Order). However, the assigned Magistrate Judge stayed all deadlines pending

resolution of Defendant’s Motion to Enforce Settlement Agreement. (Doc. No. 33:

Order).

       IT IS HEREBY ORDERED THAT the trial of this matter is continued

pending resolution of the motion.

 Signed: August 12, 2020




      Case 3:18-cv-00269-RJC-DCK Document 42 Filed 08/12/20 Page 1 of 1
